PER CURIAM.

PETITION FOR WRIT OF HABEAS CORPUS

In what we treat as a motion to correct judgment raised by way of a petition for writ of habeas corpus, Patricio Nino asserts that his judgment improperly reflects that he was convicted of a weapons violation in connection with his kidnaping conviction. The kidnaping conviction on the judgment makes reference to both the kid-naping statute, section 787.01, Fla. Stat. (1995), and the weapons and aggravated battery reclassification statute, section 775.087, Fla. Stat. (1995). The state properly concedes that Nino was neither charged with nor convicted of using a weapon or committing an aggravated battery during the kidnaping. For this reason, we remand with directions that the references to section 775.087 be deleted from the judgment. We otherwise find no illegality or impropriety to the judgment and deny the petition.
Petition denied but remanded with directions.